Citation Nr: 1220224	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-47 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel







INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay caused by this Remand, the Board believes that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In this appeal, the Veteran seeks service connection for a low back disorder.  His service treatment records are unavailable, having presumably been destroyed in a fire.  The Board acknowledges, and accepts, that there is a heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching a decision in this case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran claims that he injured his back in service and that his current back complaints are related to that injury.  He has reported that he was on a 20 mile march in April 1953 and was carrying a 64 pound pack and a M1 Garand which weighed 81/2 pounds.  He reports having back problems since that time which have gotten progressively worse.  See December 2009 statement accompanying his substantive appeal.  
The record reflects that the Veteran has been diagnosed with degenerative disc disease.  See, e.g., VA outpatient treatment records of April 2002 and June 2008.  In a July 2009 statement, a private examiner, J.E.S., MD. noted that the Veteran had a previous back injury in the military in 1953 and reported having back pain.  Dr. J.E.S. explained that a scan of the Veteran's lumbar spine showed disc space narrowing surrounded by osteophytes and foraminal encroachment, a compression fracture at T12, and diffuse osteophyte formation with posterior joint osteoarthritis and calcification of the abdominal aorta.  This physician expressed his belief that these problems "most likely refer . . . to an injury in the spring of 1953 while he [the Veteran] was in the Army."  

The Board notes that the aforementioned opinion does not include any clinical rationale in its discussion to support this medical assertion.  Nevertheless, as the assertion of a nexus is raised by this opinion, and as there has been no formal VA examination of record that addresses the merits of this claim and presents a nexus opinion based on the Veteran's relevant clinical history, the Board finds that VA's duty to assist requires that the claim be remanded for this development.  In this regard, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In light of the Veteran's continued complaints referable to his back, as well as the current findings, and some question as to whether the claimed disability is related to the Veteran's military service, a remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McClendon, supra. 

The Veteran is hereby notified that, if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure previously unobtained records of any post-service low back treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VA Medical Center in Kansas City, Missouri since January 1990.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his low back condition.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  
The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disability had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent assertions of having injured his low back in service (when he carried a 64-pound pack and an M1 Garand which weighed 81/2 pounds on a 20 mile march in April 1953) and of experiencing low back problems since then.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3.  Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  

4.  Following completion of the above, the claim for service connection for a low back disability should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


